DETAILED ACTION
Introduction
1.         This office action is in response to Applicant’s submission filed on 09/30/2019.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 09/30/2019 have been accepted and considered by the Examiner.

Allowable Subject Matter

    PNG
    media_image1.png
    705
    562
    media_image1.png
    Greyscale
4.	 Claims 1-20 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Capper et al., (U.S. Patent Application Publication: 2014/0250195), hereinafter referred to as CAPPER, discloses how “…Dynamic node resolution enables a chatbot to dynamically resolve which part of a conversation data structure to switch/go…conversation data structure can be designed in such a way that does not require the creator to explicitly connect all the various conversational paths at design time…makes the conversation data structure 
    PNG
    media_image2.png
    459
    620
    media_image2.png
    Greyscale
the ability to dynamically switch between nodes in the conversation data structure, depending on user input and the context of the conversation…Dynamic Node Resolution keeps a tracking trail of all nodes in the conversation data structure it has visited throughout a conversation. When the chatbot hits a point in the conversation data structure where it encounters no further instruction, it looks back over the node trail to identify the most relevant point to return to and continue processing. It is important for Dynamic Node Resolution to go make to a relevant node so that when processing continues, a Get User Input node is again encountered, giving the user the ability to continue to chat and reenter input…” (See e.g., CAPPER, Abstract, paras. 162, 163, Figs. 1, 2, and 4).

    PNG
    media_image3.png
    849
    560
    media_image3.png
    Greyscale
Further, Tapuhi et al., (U.S. Patent Application Publication: 2017/0118336), hereinafter referred to as TAPUHI, discloses how “…the present invention, when the system the automated self-help configuration module 45 suggests, via the user interface 45b, different paths (e.g., nodes and edges) to add to a dialogue tree…perform filtering on the set of sequences of cluster ids to filter out unwanted interactions without losing the semantic topics discussed in the data set…representing each interaction at a higher semantic level (e.g., representing the interactions with a low dimensional bag of clusters assigned for each interaction), defining a similarity function operating in the space of this (See e.g., TAPUHI, paras. 143, 144, Fig. 12A).
Nevertheless, it is earnestly noted that in consideration of the aforementioned presented teachings in CAPPER, and TAPUHI, said teachings are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 11, and 20 as specifically recited.
Similarly, dependent claims 2-10; and 12-19; further limit allowable independent amended Claims 1, and 11 correspondingly, and thus they are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chungapalli et al., (U.S. Patent Application Publication: 2020/0074321), discloses see e.g., “…using a combination of semantic graphs and machine learning to automatically generate structured data, recognize important entities/keywords, and create weighted connections for more relevant search results and recommendations…by inferring relevant entities, metadata (See e.g., Chungapalli et al., Abstract, Fig. 12).
Please, see PTO-892 for more details. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656